Citation Nr: 1112734	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-17 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, including as due to herbicide exposure.  

2.  Entitlement to service connection for esophageal cancer, including as due to herbicide exposure.  

3.  Entitlement to service connection for lung cancer, including as due to herbicide exposure.  

4.  Entitlement to service connection for erectile dysfunction, including as due to type II diabetes mellitus.  

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as due to herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to December 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri. 

The issues of service connection for type II diabetes mellitus, lung cancer, erectile dysfunction and peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's esophageal cancer was not present in service or for many years thereafter and is not etiologically related to service.





CONCLUSION OF LAW

The criteria for service connection for esophageal cancer, including as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of Vietnam" includes service on inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

Analysis

The Veteran contends that he was exposed to herbicides while in service and this later led to the development of esophageal cancer.  The Veteran appears to assert that under the presumption provided by 38 C.F.R. § 3.309(e) he should be afforded presumptive service connection for his esophageal cancer, due to exposure to herbicides.  

As an initial matter, the Board notes that the Veteran's esophageal cancer is not a listed disease associated with exposure to certain herbicide agents pursuant to 38 C.F.R. § 3.309(e).  Thus, even if the Veteran is presumed to have been exposed to certain herbicide agents, he cannot be presumptively service connected for his claimed esophageal cancer because it is not a disease found to be associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

Having determined that the Veteran is not entitled to presumptive service connection, the Board turns to evaluate whether the Veteran is entitled to service connection on a direct basis.  See Combee v. Brown, supra.  Service treatment records are negative for any complaint, treatment, or diagnosis of esophageal cancer.  Post-service records in the claims file contain indications that the Veteran was seen for esophageal cancer starting in 2001.  The Social Security Administration in its disability determination noted that the date of possible onset was in September 2001.  2002 treatment records seem to indicate a diagnosis and treatment for the cancer beginning sometime in 2001.   

Competent lay evidence is evidence provided by a person who has personal knowledge of facts or circumstances and conveys such matters that can be observed and described by a layperson.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Lay evidence is acceptable to prove symptomatology over a period of time when such symptomatology is within the purview of, or may be readily recognized by lay persons.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

As the Veteran is competent to report matters which a layperson may perceive (such as various symptoms suffered), the Board also finds his account of developing symptoms related to esophageal cancer is credible when evaluated in light of the totality of the record.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.")

While the Veteran is competent to describe certain symptoms related to his esophageal cancer he is not competent to provide testimony regarding the etiology of this disability associated with them.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also Jandreau, 492 F.3d at n. 4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The etiology of the Veteran's esophageal cancer is not a simple identification that a layperson is competent to make.  There is no indication that the Veteran has the requisite medical training or expertise to opine as to the etiology of this disability, which involves complex medical concepts.  Given the medical expertise necessary in making such an opinion as to etiology of his esophageal cancer and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology of this disability do not constitute competent medical evidence on which the Board can make a determination.  

In this case the Veteran has a current esophageal cancer diagnosis.  The question that must be answered is whether or not the esophageal cancer the Veteran has was caused by his military service.  The Veteran contends that he incurred this condition through exposure to herbicides in service and the Board also views this as a claim for service connection on a direct basis.

There are no service treatment records documenting any complaints or treatment in service regarding esophageal cancer.  The Veteran does not contend that he had a diagnosis or symptoms related specifically to esophageal cancer during service.  Additionally, there are no medical records indicating complaints or treatment for esophageal cancer within the first year after discharge from service. 

The Board also finds that the evidence does not demonstrate a continuity of symptomatology since service.  The first diagnosis of esophageal cancer is in 2001, nearly 35 years after service.  The Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

In addition, there is no medical evidence of record or medical opinion linking the Veteran's esophageal cancer to his military service.  In fact, the only evidence of record linking the Veteran's esophageal cancer to service are the Veteran's own contentions, which the Board finds is not competent as to medical etiology.  In summary, the weight of the evidence demonstrates no injury or disease suffered in service related to the esophageal cancer or treatment or complaints of the condition in service, no continuity of symptomatology since discharge from service, a diagnosis in 2001 (nearly 35 years after service) and no competent medical nexus between the Veteran's esophageal cancer and his military service, including as due to herbicide exposure.  

Therefore, the evidence of record weighs against the claim for service connection for esophageal cancer, including as due to exposure to herbicides.  For the Board to conclude that the Veteran's esophageal cancer is related to the Veteran's military service in these circumstances would be speculation, and the law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of the evidence is against this claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for esophageal cancer, including as due to exposure to herbicides, must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice include informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claims by a letter in July 2006.  This July 2006 letter provided the Veteran with the specific notice required by Dingess, supra.  

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains his service treatment records.  The record also contains private treatment records and records obtained from the Social Security Administration.  Statements of the Veteran and his representatives have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there are any available additional pertinent records to support his claim.  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability.  This requirement could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service.  38 C.F.R. § 3.159(c)(4).

In this case, the evidence shows although the evidence meets the criteria of 38 C.F.R. § 3.159(c)(4) (B), it does not meet the criteria for (B) or (C).  There is no evidence that establishes that the Veteran suffered an event, injury or disease in service and the Board notes that esophageal cancer is not an herbicide presumptive disease.  There is also no competent evidence that indicates the disability may be associated to any established event, injury, or disease in service, including a lack of continuity of symptomatology since service.  The Board, therefore, concludes that the elements of 38 C.F.R. § 3.159(c)(4) are not met and examination is not required in this instance.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for esophageal cancer is denied.  


REMAND

The Veteran has alleged he was exposed to herbicides (Agents Orange) and dioxins.  In general, VA regulations allow for presumptive service connection for prostate cancer for Veterans who are presumed to have been exposed to Agent Orange while serving in the Republic of Vietnam beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2010).

In this case, the Veteran does not allege that he served in the Republic of Vietnam.  Rather, he asserts that he was exposed to dioxins, to include Agent Orange, while stationed in Korea in 1965 to 1966.  He has contended in his various submissions that when the Veteran was in Korea he was exposed to herbicides.  During his time in Korea, the Republic of Korea, White Horse Division, was being deployed to South Viet Nam and he was guarding supplies being off-loaded from ammunition ships that were needed for deployment.  The Veteran contends that he was in an area that was being sprayed with what they were all told was Agent Orange in March 1966.  He further contends that many of the soldiers started to develop symptoms of dioxin poisoning and many soldiers he worked with went on sick call and never came back, but were replaced by someone new.  The Veteran strongly asserts that there was Agent Orange employed while he was stationed in Korea.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in vicinities other than Vietnam or along the demilitarized zone (DMZ) in Korea.  The Board notes that the regulations governing presumptive exposure to herbicides in Korea have changed.  Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA has added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307.  VA has also developed specific procedures to determine whether a Veteran was exposed to herbicides in vicinities other than Vietnam or along the demilitarized zone (DMZ) in Korea.  However, these procedures do not appear to have been followed.  Prior to any further adjudication of the claim, the Veteran's allegations of Agent Orange exposure should be investigated and developed as prescribed in M21-1MR VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 2.C.10 (o) and the claim adjudicated under the revised regulation 38 C.F.R. § 3.307.  The M21-1MR directs the RO to send a detailed statement of the Veteran's claimed herbicide exposure to the Compensation and Pension (C&P) Service via e-mail and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If such review does not confirm the exposure, a request should then be sent to the U.S. Army and Joint Services Research Center (JSRRC) for verification.  The Board also notes that a full set of the Veteran's personnel records would be useful in this determination; the claims folder only contains a few sheets from the Veteran's full personnel file.  

Accordingly, the case is REMANDED for the following action:

1.  Again ask the Veteran to provide any additional details (e.g., the dates, location(s), facility name(s), etc.) that may establish his exposure to herbicides while performing his duties in service.  

2.  Obtain a full set of the Veteran's personnel records.  

3.  When the above has been accomplished, attempt to verify the Veteran's claimed herbicide exposure/chemical exposure in locations other than in Vietnam during the Vietnam Era or along the DMZ in Korea during 1968 to 1971, as specified in M21-1MR.  

4.  Then engage in any more development as required and readjudicate the claim based on the whole record, including consideration of the new 38 C.F.R. § 3.307(a)(6)(iv).  If the benefits sought on appeal remain denied, then the Veteran and his representative, if any, should be provided an updated Supplemental Statement of the Case that includes a summary of all evidence and applicable laws and regulations pertinent to the issues on appeal.  Provide an appropriate opportunity to respond thereto.  Then, if in order, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


